Citation Nr: 1814955	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-14 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for left knee internal derangement. 


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

N. Keogh, Associate Counsel 



INTRODUCTION

The Veteran had active military service from June 1964 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

This matter was previously remanded for further evidentiary development by the Board in February 2017.  


FINDING OF FACT

The Veteran's service-connected left knee internal derangement disability has been manifested by limitation of flexion to 40 degrees (the most restricted range of motion finding present in the record) with pain on motion, and normal extension.  There is no indication of left knee ankylosis; recurrent subluxation or lateral instability; dislocated, semilunar cartilage; or tibial or fibular impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the Veteran's left knee internal derangement disability have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a Diagnostic Codes 5260 (2017).   



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Law and Regulations 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Although the first sentence of 38 C.F.R. § 4.59 refers only to arthritis, the regulation applies to joint conditions other than arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. at 354.

Where there is a question as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Historically, in a March 1967 rating decision, the RO granted service connection for internal derangement of the left knee and assigned a 10 percent rating from July 17, 1965 under Diagnostic Code 5257.  38 C.F.R. § 4.71a Diagnostic Code 5257.  

Under Diagnostic Code 5257, which applies to recurrent subluxation or lateral instability of the knee, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability, a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  Id.  The Board notes that the words "slight," "moderate," and "severe," as used in the various Diagnostic Codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  

Although the RO originally rated the Veteran's left knee disability under Diagnostic Code 5257, in the May 2011 Statement of the Case, the RO explained that it was continuing the 10 percent rating under Diagnostic Code 5260.  38 C.F.R. § 4.71a Diagnostic Code 5260.  Under Diagnostic Code 5260, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.  Id.  A 30 percent rating is the highest rating available under Diagnostic Code 5260.   

There are also several other diagnostic codes that specifically apply to disabilities involving the knee and leg.  In pertinent part, Diagnostic Code 5261 applies to limitation of extension of the leg.  Pursuant to Diagnostic Code 5261, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  A 50 percent rating is the highest available rating under Diagnostic Code 5261.  

Normal range of motion of the knee is to 140 degrees when considering flexion, and to 0 degrees when considering extension.  See 38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

For the purpose of rating disability due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

In general, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  See 38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See, e.g., Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

In this regard, a claimant who has both arthritis and instability of the knee may be rated separately under the appropriate diagnostic codes, as the rating criteria for arthritis involve limitation of motion and do not refer to instability.  See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).  To warrant a separate rating for arthritis in instances where the rating criteria for instability apply, there must be, at a minimum, X-ray evidence of arthritis and limitation of motion severe enough to warrant a zero percent rating under Diagnostic Codes 5260 or 5261, which apply to limitation of flexion and limitation of extension of the knee, respectively.  See VAOPGCPREC 9-98 (1998) (providing that where limitation of motion due to arthritis is noncompensable, a separate rating is available under Diagnostic Code 5003 or 5010).  Additionally, separate ratings may be assigned for compensable limitation of both flexion (Diagnostic Code 5260) and extension (Diagnostic Code 5261).  See VAOPGCPREC 9-2004 (2004).  

III.  Factual Background

In April 2010, VA received the Veteran's claim seeking an increased disability rating for his service-connected left knee disability.  The Veteran contends that he is entitled to a rating in excess of 10 percent for his service-connected left knee disability because the condition has worsened since the last evaluation.  The Veteran reports his left knee is always painful, with poor balance and is weak and unstable.  See May 2011 Form 9. 

In a June 2010 VA examination, the Veteran reported that his left knee was unstable, with weakness and stiffness, with one to three locking episodes per month, would give way, crepitation was present, and experienced repeated effusions.  The Veteran denied that he experienced incoordination related to his left knee disability.  The Veteran reported severe flare ups every two to three weeks, lasting 3 to 7 days, with precipitating events including pivoting his left leg when mowing the lawn and prolonged walking or climbing stairs.  The Veteran reported treating his knee disability with massage with bengay liniment and rest, and the occasional use of a knee brace.  

During the examination the examiner indicated the Veteran had an antalgic gait, and the left knee had symptoms including crepitus, tenderness, and clicks or snaps.  The examiner reported no instability or patellar abnormality, but did report meniscus abnormality but without effusion, locking, or dislocation, and the meniscus was not surgically absent.  There was a positive McMurray's test, indicating tears in the meniscus of the knee.  The ranges of motion findings were flexion to 125 degrees and extension to 0 degrees (normal finding).  While there was objective evidence of pain following repetitive motion, there were no additional limitations after three repetitions of range of motion.  The examiner included reference to a May 2010 left knee x-ray reflecting osteoarthritic changes of the left knee but no acute bone abnormalities. 

A May 2011 MRI of the left knee indicated there was no internal derangement of the knee, with a normal patella and no effusion.  There was what appeared to be a meniscal cyst.  See June 2011 Third Party Correspondence. 

In an October 2012 VA examination, the Veteran reported left knee flare ups once or twice a month with an average pain duration, and treated them with meloxicam and application of liniment.  The Veteran reported the pain control was poor.  Muscle strength testing of the Veteran's knees was 5/5 in both flexion and extension.  All joint stability tests were normal, as was medial-lateral instability.  There was no history of recurrent patellar subluxation/dislocation.  The Veteran's left knee flexion was limited to 110 degrees and to 40 degrees where objective evidence of painful motion began.  Extension ended at 0 degrees (normal finding).  The examiner indicated the Veteran had a meniscal tear, but did not report any episodes of locking or joint effusion.  Even when considering functional loss due to factors such as pain, the examination reports suggest that pain primarily limits the Veteran's functional ability to walk or stand for prolonged periods of time, but they do not suggest that the Veteran's pain or flare-ups result in additional loss of range of motion.  The Veteran reported constant use of a cane, but indicated no use of a brace. 

In December 2013 VA treatment records, the Veteran presented with no left knee effusion.  There was a note that the Veteran ambulated with the use of a cane.  The Veteran had medial joint pain to palpitation at 7/10 with mild crepitus to knee extension, but no ligamentous instability noted or lateral knee pains.  The physician concluded the findings were compatible with a meniscal tear.  See February 2017 CAPRI records. 

An imaging examination with frontal and lateral weightbearing views of both knees was performed in April 2016.  The study indicated the bones were demineralized without fracture or dislocation; there was tricompartmental joint space narrowing in both knees most pronounced in the medial tibiofemoral compartments consistent with mild to moderate osteoarthritis, there was no definite chondrocalcinosis present in the left knee, and no suprapatellar joint effusion.  See April 2016 Medical Treatment Record - Government Facility.
A March 2017 VA examination was performed for the Veteran's knees.  The Veteran reported experiencing flare ups with severe left knee pain, and difficulty walking.  The left knee had flexion to 120 degrees and extension to 0 degrees.  The Veteran was able to perform repetitive use testing with at least three repetitions without additional functional loss or range of motion; pain with passive range of motion, but passive and non-weight bearing range of motion was unchanged when compared to active range of motion testing.  The examiner indicated the examination is medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  Swelling in the left knee was noted, as was crepitus and medial joint line tenderness.  Strength was assessed at 5/5 without evidence of ankylosis.  Joint stability testing was performed and was normal, with no history of recurrent subluxation or lateral instability.  No history of recurrent effusion was reported.  The examiner opined the Veteran's bilateral knee arthritis was less likely than not due to service because it was diagnosed years after service and is due to the normal progression of aging.  

IV. Legal Analysis

The Board finds that the evidence of record weighs against assigning a rating in excess of 10 percent at any time during the course of the appeal.  

As discussed above, the Veteran's left knee disability was originally rated as 10 percent disabling under Diagnostic Code 5257 pertaining to recurrent subluxation or lateral instability.  However, in the May 2011 Statement of the Case, the RO continued the 10 percent rating for the service-connected left knee disability under Diagnostic Code 5260.  The Board acknowledges the Veteran's reports of instability of the knee, but finds that the Veteran as a layperson is not medically competent to diagnose knee instability, and thus the Board gives greater probative weight to the objective findings of the VA examiners, who found no objective evidence recurrent subluxation or lateral instability in the left knee.  The Board finds that the rating criteria under Diagnostic Code 5260 are more appropriate given the lack of findings of recurrent subluxation or lateral instability during the appeal period and the Veteran's complaints of pain and range of motion limitations due to pain in left knee flexion being limited to 40 degrees.  See October 2012 VA examination.  As such, the Board will first consider whether a higher rating is warranted under this diagnostic code.

The Board has considered whether a higher, 20 percent, rating is warranted under the rating criteria for Diagnostic Code 5260, for the Veteran's left knee disability, in order to ensure he is appropriately compensated for his symptoms.  See 38 C.F.R. § 4.71a.  However, the evidence of record establishes that the Veteran's left knee flexion was not limited to 30 degrees.  The most restricted finding of the Veteran's knee flexion was to 40 degrees in the October 2012 VA examination.  Hence, the VA range of motion examination findings do not support a rating increase to 20 percent.

There is also no basis for assigning a rating higher than 10 percent based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  As demonstrated by the competent medical evidence of record, the assigned 10 percent rating properly compensates the Veteran for the extent of functional loss resulting from factors such as functional loss due to pain and flare-ups.  The Veteran's March 2017 VA examination report reflects no decrease in range of motion when comparing initial and final range of motion testing, and while there was evidence of painful motion, there was no noted fatigue, weakness, lack of endurance, or incoordination.  These findings are consistent with the Veteran's June 2010 (finding no additional limitations after three repetitions of range of motion) and October 2012 VA examinations.  

The Board has also considered whether an additional or higher rating would be available under other diagnostic codes pertaining to the knee. 

As noted above, when rating knee disabilities, VA may assign separate ratings for limitation of motion and for recurrent lateral instability or subluxation.  The Board notes that the evidence of record indicates that the Veteran's primary symptom is pain; and given there are no examination findings that the Veteran's left knee disability is manifested by recurrent subluxation or lateral instability (see June 2010 VA examination finding no instability, October 2012 VA examination finding all joint stability tests were normal and there is no history of patellar subluxation, March 2017 VA examination finding no history of recurrent subluxation and all normal joint stability tests), a separate rating would not be available under Diagnostic Code 5257.

Extension range of motion has not been limited during the appeal at any time.  Thus, the Veteran's symptoms did not meet the criteria for a rating under Diagnostic Code 5261.  Accordingly, a separate rating based on limitation of extension is not warranted.

Although arthritis of the left knee has been documented, an evaluation would not be warranted under Diagnostic Code 5003 at any time during the course of the appeal because the Veteran's left knee disability only involves one major joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003; see also 38 C.F.R. § 4.45(f) (providing that for purposes of rating a disability from arthritis, the knee is considered a major joint).  Additionally, while arthritis is present, the March 2017 VA examiner opined that the Veteran's knee degenerative arthritis was less likely as not related to service because the degenerative changes were diagnosed several years after service and are due to the normal progression of aging.  This is consistent with imaging which documents osteoarthritis in both knees rather than just the left knee.  See June 2016 report by radiologist.

There is no indication of left knee ankylosis; or impairment of the tibia or fibula.  As such, there is no basis for evaluating the Veteran's disability under Diagnostic Codes 5256 (ankylosis), or 5262 (impairment of tibia and/or fibula).  See 38 C.F.R. § 4.71a Diagnostic Codes 5256, 5262.  

The Veteran has a documented degenerative torn medial meniscus posterior horn based on MRI studies.  However, Diagnostic Code 5258 is also not warranted because while pain is documented, the examinations do not report locking and the X-rays reflect that there is no effusion into the joint of the left knee and the examinations indicate there is no history of recurrent effusion.  See April 2016 X-rays and March 2017 VA examination.  See 38 C.F.R. § 4.71a Diagnostic Code 5258.  Diagnostic Code 5259 would not apply because a May 2013 MRI of the knee indicated the left knee lateral meniscus appeared intact, and this diagnostic code requires removal of semilunar cartilage.  

Finally, the Board has considered the lay statements of record describing the Veteran's pain, as well as the impact that his left knee disability has had on his activities of daily living.  As reflected above, the Veteran has reported that on account of his left knee disability, he experiences constant pain in his left knee and regularly uses a cane (See October 2012 and March 2017 VA examinations).  The Veteran's reports are credible and he is competent to report knee pain.  The Board notes that the Veteran's lay reports are contemplated in the assigned rating.  Nevertheless, the objective medical findings do not support a rating higher than 10 percent for limitations to flexion.  Additionally, the objective medical evidence does not support a separate rating at any time during the appeal period. 

Due to the above described symptoms manifested by the Veteran, and those outlined in the rating criteria, the Board finds that the 10 percent rating for the Veteran's service-connected left knee disability is appropriate, and a rating in excess thereof is denied.  Accordingly, the preponderance of the evidence is against the claim and there is no doubt to be resolved 38 U.S.C. § 5107(b), Gilbert v Derwinski 1 Vet. App 49, 53 (1990). 


ORDER

For the entire period on appeal, an increased rating in excess of 10 percent for left knee internal derangement is denied. 





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


